       Case 4:17-cr-00293-BSM Document 1957 Filed 02/08/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

v.                          CASE NO. 4:17-CR-00293-BSM-24

RALPH ROSS                                                                   DEFENDANT
                                          ORDER

       Ralph Ross’s motion to sever [Doc. No. 1902] is denied.

                                    I. BACKGROUND

       Ross was indicted for conspiracy to possess with intent to distribute and to distribute

methamphetamine. Doc. No. 1058 at 28–30. In addition to narcotics conspiracy, Ross’s

remaining co-defendants are charged with various firearms, RICO, and VICAR offenses.

Ross moves to sever.

                                 II. LEGAL STANDARD

       Generally, individuals “‘charged in a conspiracy should be tried together.’” United

States v. Henderson-Durand, 985 F.2d 970, 975 (8th Cir. 1993) (quoting United States v.

Jackson, 549 F.2d 517, 523 (8th Cir. 1977)). Severance is appropriate when a defendant

would be severely prejudiced, see United States v. Davis, 534 F.3d 903, 916 (8th Cir. 2008),

but it is not required simply because there is more damaging evidence against one co-

defendant than another, see Jackson, 549 F.2d at 525.           Further, juries are able to

compartmentalize evidence against individual defendants and are presumed to follow courts’

instructions. See United States v. Weckman, 982 F.3d 116, 1174 (8th Cir. 2020).
        Case 4:17-cr-00293-BSM Document 1957 Filed 02/08/21 Page 2 of 3




                                       III. DISCUSSION

       Ross argues that there are no allegations that he “received or provided drugs to any

of the other defendants remaining.” Doc. No. 1903 at 3. He argues that he would be

severely prejudiced at trial because his co-defendants are alleged to be members of the New

Aryan Empire. Id. He says that allegations of white supremacy and violence have nothing

to do with his case, “but have a tremendous potential to prejudice his trial.” Id. at 4.

Moreover, Ross argues that given the issues presented by COVID-19 and the number of

defendants and lawyers involved, it is likely that the trial would be further continued and last

several weeks. If his case was severed, he argues, his trial would last three days and could

be dealt with more easily. Id. at 4–5.

       The government argues that severance is unwarranted because careful jury

instructions could be given and because “[m]erely showing that one’s odds of acquittal would

improve if tried separately is insufficient.” Doc. No. 1919 at 6. The government also argues

that holding a single trial would conserve resources since some of the same witnesses would

be called to testify in separate trials. Id. at 4.

       Ross’s motion is denied since not all members of a conspiracy need to have

participated in violence, in order for charges stemming from that violence to be properly

joined with the conspiracy charges. United States v. Delpit, 94 F.3d 1134, 1143 (8th Cir.

1996)). Ross may not be charged with violent offenses, but a “joint trial is permissible even

if all conspirators did not participate in a killing where violence is a modus operandi of a


                                                2
       Case 4:17-cr-00293-BSM Document 1957 Filed 02/08/21 Page 3 of 3




conspiracy and the action was committed in furtherance of the conspiracy.” United States

v. Dierling, 131 F.3d 722, 734 (8th Cir. 1997) (citing Delpit, 94 F.3d at 1143)). Ross is

charged with narcotics conspiracy, as are his co-defendants. Any spillover prejudice from

his co-defendants’ RICO or VICAR charges is best cured with jury instructions. See United

States v. Adams, 401 F.3d 886, 895 (8th Cir. 2005).

                                  IV. CONCLUSION

      For the foregoing reasons, Ross’s motion to sever [Doc. No. 1902] is denied.

      IT IS SO ORDERED this 8th day of February, 2021.




                                                  UNITED STATES DISTRICT JUDGE




                                            3

                                            3
